—Per Curiam.
Respondent was admitted to practice by the Appellate Division, Fourth Department, in 1965. He maintains an office for the practice of law in the Town of Canton, St. Lawrence County.
In June 1999, this Court suspended respondent from practice for one year but stayed the suspension upon condition that respondent not be the subject of any further disciplinary action, proceeding or application by petitioner (see, 262 AD2d 864). The stayed suspension continues to date because respondent never applied for termination of the suspension.
On December 18, 2000, petitioner issued a letter of admonition to respondent because he had neglected a criminal appeal for which he was retained and paid $1,800. He also failed to reply to a letter from the Clerk’s office asking about the status of the matter. In April 2000, this Court issued an order which relieved respondent from the representation and which extended the client’s time to perfect the appeal. Respondent complied with requests by petitioner for information only after two warnings by petitioner that it intended to apply for a subpoena. Petitioner referred the issue of whether respondent should retain any portion of the $1,800 fee to the St. Lawrence County Bar Association.
Under the circumstances presented, especially respondent’s violation of the condition of his stayed suspension, we grant petitioner’s motion for an order vacating the stay of respondent’s suspension and suspending respondent from practice.